Motion to amend remittitur granted to the extent that the remittitur is recalled and amended to read as follows: Orders of Appellate Division reversed and those of Special Term reinstated, with costs in this court and in the Appellate Division against the Town of North Castle and without costs to either party with respect to the Town of New Castle, upon the ground that the weight of the evidence supports the findings of the Official Referee that the premises of appellant in both towns are used exclusively for exempt purposes, but that appellant is not a “ family ” or a “ church ” or other place of worship, so *845as to conform to the zoning ordinance of the Town of New Castle. We have considered the other points raised and conclude that the Official Referee reached the correct result. [See 309 N. Y. 744.]